Citation Nr: 0304106	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include degenerative arthritis.

2.  Entitlement to service connection for a left knee 
disorder, to include degenerative arthritis.

(The issue of entitlement to service connection for a 
pulmonary disorder, to include as a result of Agent Orange 
exposure, is the subject of additional development undertaken 
separately by the Board.)


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1999 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2000, the 
Board remanded this case in order to obtain additional 
evidence.  The case is again before the Board for appellate 
review.

The Board is also undertaking additional development on the 
issue of entitlement to service connection for a pulmonary 
disorder, to include as a result of Agent Orange exposure, 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed the Board will provide notice of the 
development as required by Rule of Practice 903  (67 Fed. 
Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving notice and reviewing the appellant's 
response thereto, the Board will prepare a separate decision 
addressing this issue.




FINDINGS OF FACT

1.  Post-service right knee disability is not considered to 
be related to the inservice presence of Osgood-Schlatter's 
disease of the right leg.

2.  Right knee degenerative arthritis is first shown more 
than one year subsequent to the veteran's separation from 
service.

3.  Post-service left knee disability is not considered to be 
related to the inservice presence of Osgood-Schlater's 
disease of the left leg.

4.  Left knee degenerative arthritis is first shown more than 
one year subsequent to the veteran's separation from service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by wartime service, nor may right knee degenerative arthritis 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2. A left knee disorder was not incurred in or aggravated by 
wartime service, nor may left knee degenerative arthritis be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
There is no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
claims for service connection for knee disorders, by a 
statement of the case and by several supplemental statements 
of the case.  In addition, in conjunction with other claims, 
he was furnished with detailed information with regard to 
procedures by which VA develops and obtains evidence.  The 
Board finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits sought, and 
the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  It is also noted that he 
has been accorded a VA examination in conjunction with his 
claim.

II.  Service Connection for Arthritis of the Knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, there are certain enumerated 
disabilities, to include osteoarthritis, that may be presumed 
to have been incurred in service if manifested to a 
compensable degree within a specified time period, usually 
one year, after service.  38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

As a preliminary matter, the Board notes that the veteran's 
service medical records reflect the presence of Osgood-
Schlatter's disease, both at entrance and during the course 
of his service.  The issues before the Board, however, 
pertain solely to the question of service connection for knee 
disorders, and not for Osgood-Schlatter's disease, which is 
osteochondrosis of the tuberosity of the tibia but is not, in 
and of itself, a disorder of the knee.  Accordingly, the 
discussion presented herein relates only to the question of 
knee disabilities, as distinguished from any analysis of the 
evidence with regard to Osgood-Schlatter's disease.

The veteran's service medical records reflect the presence of 
knee problems, but solely in conjunction with Osgood-
Schlatter's disease.  The report of the veteran's service 
entrance examination, dated in April 1966, notes the presence 
of Osgood-Schlatter's disease, but also notes that 
examination of the knees revealed no objective findings.  The 
report of his separation medical examination, dated in May 
1968, shows that his musculoskeletal system was clinically 
evaluated as normal, and does not indicate the presence of 
any knee problems, or complaints thereof.  On a report of 
medical history prepared at that time, the veteran denied 
having, or ever having had, arthritis or rheumatism, 
lameness, or a "trick" or locked knee.  A treatment record 
dated in June 1968 references complaints of pain in both 
knees, with a finding of Osgood-Schlatter's disease, 
symptomatic "especially since fall last week."  

The medical evidence, in fact, first indicates the presence 
of knee problems not considered related to Osgood-Schlatter's 
disease in 1981, when the veteran sought medical treatment 
after twisting his right knee while playing basketball.  
Medical records dated thereafter show treatment for both 
right knee and left knee complaints.  A private treatment 
record dated in January 1993 notes complaints of bilateral 
knee pain, and an impression of rule out inflammatory 
arthritis of the knee.  Private medical records dated in 
April 1993 show that right knee arthritis and a right knee 
medial meniscus tear were diagnosed; the veteran underwent 
right knee arthroscopy, medial meniscectomy, and 
chondroplasty.  Private medical records dated in April 1994 
show that left knee torn medial meniscus and degenerative 
arthritis were diagnosed, and that he underwent left knee 
arthroscopy, medial meniscectomy, and chondroplasty.

In brief, the medical evidence first demonstrates the 
presence of impairment relating to either knee, separate and 
distinct from complaints associated with Osgood-Schlatter's 
disease, in 1981, more than a decade following the veteran's 
separation from service.  In addition, the medical evidence 
first indicates the presence of arthritis in January 1993, 
more than 24 years following service separation.  The medical 
evidence does not demonstrate the presence of knee impairment 
prior to these dates, nor does it show that the manifestation 
of these problems was in any manner related to service that 
had concluded in 1968.  

In that regard, the Board in particular notes the findings of 
a VA examiner in January 2002, who indicated, following 
review of the veteran's claims folder, that the veteran's 
current knee disorder, diagnosed at that time as bilateral 
severe degenerative tricompartmental disease, did not have 
its onset during active service; he likewise indicated that 
the record did not give evidence that would relate that 
current knee disorder to inservice disease or injury.  The 
examiner noted that the veteran's general body build had been 
contributive to a gradual degenerative process in both knees, 
and that the veteran's weight had produced a bilateral 
degenerative process of the vertical stress on the knees.  
The examiner further indicated that the veteran's Osgood-
Schlatter's disease was not an etiological factor with regard 
to the veteran's current knee joint impairment, and explained 
as follows, with regard to the possible relationship between 
inservice Osgood-Schlatter's disease impairment and a knee 
disability:  "If a definite clear line of symptoms could be 
established within a one or two year period after the patient 
left the service in which it was demonstrated by record that 
he consulted physicians, that he required treatment in the 
form of physical therapy, and if he required bracing and 
close follow by a physician, then a service connection could 
be established.  I was unable to find that in this patient's 
records and on this basis, therefore, cannot relate his 
current disorder to his active service."

The Board must again emphasize that the medical evidence does 
not demonstrate the presence of a knee disorder, separate 
from that relating to Osgood-Schlatter's disease, during 
service.  Moreover, the medical evidence first shows the 
presence of both knee problems, and arthritis of the knees, 
many years after service, and specifically includes findings 
whereby any relationship between current knee problems and 
service is rejected.  The Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for right and left knee 
disorders, to include degenerative arthritis.  Those claims, 
accordingly, fail.


ORDER

Service connection for a right knee disorder, to include 
degenerative arthritis, is denied.  Service connection for a 
left knee disorder, to include degenerative arthritis, is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

